                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
                                                 § CASE NUMBER 6:07-CR-0063-001-JDK
v.                                               §
                                                 §
                                                 §
WILLIAM RICHARD DUBOSE                           §
                                                 §


                         REPORT AND RECOMMENDATION OF
                         UNITED STATES MAGISTRATE JUDGE

       On April 2, 2019, the Court conducted a hearing to consider the government’s petition to

revoke the supervised release of Defendant William Dubose. The government was represented

by Bob Wells, Assistant United States Attorney for the Eastern District of Texas, and Defendant

was represented by Ken Hawk.

       Defendant originally pled guilty to the offense of Possession of Material Involving the

Sexual Exploitation of Minor, a Class C felony. The offense carried maximum imprisonment

term of 10 years. The United Sentencing Guideline range, based on a total offense level of 30

and a criminal history category of I, was 97 to 120 months. On November 6, 2007, District

Judge Michael H. Schneider sentenced Defendant to 97 months imprisonment followed by a 5

year term of supervised release subject to standard conditions of release, plus special conditions

to include sex offender registration, financial disclosure, sex offender treatment and testing, no

contact with minors, restrictions from pornography, a search condition, computer monitoring

software, and portable electronic restriction. On August 21, 2014, Defendant completed his

period of imprisonment and began service of the supervision term. Defendant’s term of

supervision was subsequently revoked on April 8, 2015 and Defendant was sentenced to 5

                                                1
months imprisonment with 4 years supervised release to follow. On July 29, 2015, Defendant

completed that term of imprisonment and began service of his supervision term.

       Under the terms of supervised release, Defendant was required to refrain from possessing

or viewing any images in any form of media or in any live venue that depicts sexually explicit

conduct.   In its petition, the government alleges that Defendant violated his conditions of

supervised release when he admitted to possessing and viewing media on a smartphone that

depicted sexually explicit conduct throughout the month of December 2018.

       If the Court finds by a preponderance of the evidence that Defendant violated the

conditions of supervised release when he admitted to possessing and viewing media on a

smartphone that depicted sexually explicit conduct throughout the month of December 2018,

Defendant will have committed a Grade C violation. U.S.S.G. §7B1.1(a). Upon a finding of a

Grade C violation, the Court may (A) revoke probation or supervised release; or (B) extend the

term of probation or supervised release and/or modify the conditions of supervision. U.S.S.G. §

7B1.3(a)(2). Considering Defendant’s criminal history category of I, the guideline imprisonment

range for a Grade C violation is 3 to 9 months. U.S.S.G. § 7B1.4(a).

       At the hearing, the parties indicated that they had come to an agreement to resolve the

petition whereby Defendant would plead true to violating the condition of supervised release

referenced above by committing the acts as alleged in the government’s petition. In exchange,

the government agreed to recommend to the Court a sentence of 7 months with three years

supervised release to follow.

       Pursuant to the Sentencing Reform Act of 1984, the Court RECOMMENDS that

Defendant William Dubose be committed to the custody of the Bureau of Prisons for a term of

imprisonment of 7 months with 3 years supervised release to follow. The Court FURTHER



                                                2
RECOMMENDS that the place of confinement be Forest City, Arkansas, if available. The

Court FURTHER RECOMMENDS sex offender treatment. The parties waived their objections

and therefore this matter will be immediately presented to the district judge for consideration.




            So ORDERED and SIGNED this 2nd day of April, 2019.




                                                 3
